Citation Nr: 0931904	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-38 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1967 to 
July 1973.  His awards and decorations include the Purple 
Heart and the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

Although the Veteran was issued a statement of the case in 
September 2005 addressing the issues of service connection 
for headaches and for vision disability, on his November 2005 
VA Form 9 he limited his appeal to the matter listed on the 
title page of this action.

On his November 2005 VA Form 9, the Veteran requested a 
hearing before a Veterans Law Judge.  He was scheduled for 
such a hearing, but in September 2007 he informed the Board 
that he would not attend.  His request for a Board hearing is 
considered withdrawn.  38 C.F.R. § 20.702 (2008).

The Veteran's case was remanded to the RO by the Board in 
April 2009 to obtain a VA psychiatric examination.  As the 
requested development was completed, no further action to 
ensure compliance with the remand directives is needed.  
Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

For the entire period of the appeal, the Veteran's PTSD with 
depression is manifested by total occupational and social 
impairment.



CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met during the entire appeal period.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A, VA has certain duties to 
notify and assist the veteran in his appeal.  Given the 
favorable action taken below, further discussion explaining 
how VA complied with those laws is unnecessary.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Initial Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual Background

The Veteran contends that the initial evaluation assigned his 
PTSD does not accurately reflect the severity of that 
disorder.

The Veteran's service treatment records (STRs) are silent for 
complaints or symptoms of PTSD.  

In his claim for VA compensation from November 2003, the 
Veteran stated that he was wounded in combat.  He noted that 
he was experiencing nightmares, rage, feelings of detachment, 
and hypervigilance.  The Veteran stated that he was employed, 
but had trouble interacting with his co-workers, which often 
led to his dismissal in the past.  He claimed that he was 
treated by the Charleston VA Medical Center after he set his 
car aflame during a bout of rage.  VA was unable to locate 
these records.

The Veteran was afforded a VA examination in April 2004.  He 
reported that he experiences nightmares and disrupted sleep 
patterns.  He noted intrusive thoughts, hypervigilance, 
discomfort amongst crowds, and that he avoids talking about 
his experiences.  The Veteran stated that he has a volatile 
temper.  Upon questioning by the examiner, the Veteran 
indicated that he had not attempted suicide or experienced 
panic attacks.  He had been to alcohol rehabilitation 3 times 
in the past and has since been sober.  The Veteran stated 
that he had been employed the past 5 years as a fixer in a 
sock factory.  Socially, the Veteran indicated that he lived 
with his girlfriend, had no close friends, and had a few 
acquaintances at work.  A mental status examination was 
performed and the Veteran exhibited a neatly groomed 
appearance, normal speech, tense mood, appropriate affect, 
and with no impairment of thought processes or judgment.  The 
Veteran displayed no homicidal ideation or intent.  The 
examiner opined that the Veteran suffers from PTSD due to his 
sleep disturbance, angry outbursts, detachment, 
hypervigilance, and intrusive thoughts.  The Veteran was 
assigned a Global Assessment of Functioning Score (GAF) of 54 
for moderate impairment of psychosocial functioning.

VA treatment records ranging from June 2004 to December 2004 
indicate that the Veteran was experiencing anger problems, 
difficulty sleeping, nightmares every night, social isolation 
and hypervigilance.  The Veteran exhibited obsessive 
behavior, walking the perimeter of his apartment multiple 
times a day.  The Veteran displayed a depressed mood and 
vague suicidal ideation, but without a plan.  He denied 
hallucinations.  The Veteran made fair eye contact and was 
calm, cooperative and appropriate with no psychomotor 
retardation or agitation.  The Veteran's judgment and insight 
were noted as fair.  In June 2004 the Veteran was prescribed 
medication to treat the symptoms of his psychiatric 
disability.  During the ensuing months, the symptoms of the 
Veteran's PTSD decreased.  He noted that his sleep patterns 
improved and that he was more effective at controlling his 
anger.  In May 2005 the Veteran reported that his disability 
was stable.  He was alert and oriented.  The Veteran appeared 
pleasant, well-groomed, with a good mood and euthymic affect.  
His insight and judgment were good.

The Veteran was afforded a second VA examination in December 
2005.  He stated that the symptoms of his PTSD had worsened.  
He claimed that he was constantly angry, uncomfortable 
amongst crowds and had difficulty falling asleep.  He stated 
that he has persistent nightmares with intrusive thoughts.  
The Veteran reported that he was anxious, easily startled, 
hypervigilant, and that he avoided stimulus reminiscent of 
combat.  He was recently laid off due to a factory closing.  
He indicated that he was going to go back to school.  The 
Veteran indicated that he was close with his family, lived 
with a girlfriend, and was divorced.  A mental status 
examination was administered; and the Veteran exhibited a 
calm mood and appropriate affect.  There was no impairment of 
thought processes or communication.  He denied delusions, 
hallucinations, ideas of reference, or suspiciousness.  The 
Veteran displayed good memory, insight, and judgment.  The 
examiner assigned the Veteran with a GAF score of 53.

A VA treatment record from August 2006 notes that the Veteran 
had fleeting thoughts of suicide, but no intent.  He 
complained of irritability and stated that he could hear 
someone calling his name.  His mood was poor and his affect 
was depressed.  The Veteran's insight and judgment were both 
noted to be good.

VA treatment records from November 2006 indicate that the 
Veteran complained of depression, irritability, and stress.  
The Veteran was alert and oriented.  He exhibited a poor mood 
and a depressed affect.  The examiner noted that the 
Veteran's insight was fair and his judgment was good.  He 
denied suicidal or homicidal ideation, but admitted to 
keeping a gun with him at all times.  

In correspondence from January 2007, the Veteran indicated 
that the symptoms of his PTSD had worsened significantly.  He 
stated that he thinks of suicide constantly and cannot 
socialize with his family.  He indicated that his angry 
outbursts prevent him from working.  The Veteran stated that 
his memory was gone and that he can no longer recall simple 
tasks.  

A statement from the Veteran's friend submitted in January 
2007 indicates that the Veteran exhibits a volatile temper, 
disrupted sleep patterns, hypervigilance, and nightmares.

Statements from the Veteran's daughters were sent to VA in 
January 2007.  They stated that their father had difficulty 
sleeping, was self-isolating, and experienced frequent 
nightmares.  They reported that he abused alcohol in the past 
and had trouble controlling his temper.  They indicated that 
the Veteran had difficulty maintaining employment.  One of 
the letters indicated that the Veteran had attempted suicide 
in the past and struck a police officer.  He reported that 
the Veteran rarely leaves his house and prefers minimal 
interaction when receiving visitors.

The Veteran was afforded a third VA psychiatric examination 
in May 2009.  During the examination, the Veteran complained 
that his PTSD had worsened since his last evaluation in 
December 2005.  He noted that he had been increasingly 
anxious, depressed, and experienced severely disrupted sleep 
patterns.  The examiner reported that the Veteran had a 
history of one suicide attempt approximately fifteen years 
earlier and admitted to suicidal ideation, but had no plans 
to harm himself.  The Veteran noted that he had not worked 
regularly since being laid off five years earlier.  The 
periods of employment the Veteran had worked recently were 
terminated due to his inability to cooperate with his 
coworkers, anxiety and depression.  The examiner opined that 
the Veteran would be expected to have moderate to severe 
disturbance of his reliability and productivity as a result 
of his PTSD.  The Veteran indicated that he presently lived 
with his wife, preferring to spend time alone and socialize 
minimally.  

Upon mental status examination, the Veteran was alert, 
oriented and showed no gross signs of a thought disorder, 
flight of ideas, hallucinations, delusions, obsessions, 
compulsions or phobias.  The examiner noted, however, that 
the Veteran did exhibit a social phobia associated with PTSD.  
The Veteran indicated that he felt severely anxious and 
depressed most of the time.  He admitted to severe insomnia, 
as well as increasing anger and irritability, decreased 
energy and crying spells.  The Veteran stated that he had 
panic attacks several times a week, which were usually 
triggered by stressful events and situations which remind him 
of combat.  The examiner opined that he Veteran's insight and 
judgment appeared limited and his intellectual capacity was 
below average.  The Veteran reported that he has flashbacks 
and nightmares several times a week.  Further reported 
symptoms include an increased startle response, 
hypervigilance, interpersonal guardedness, avoidance of 
trauma-related triggers, decreased interest in hobbies and 
social activities, detachment and estrangement from others, 
and feelings of a foreshortened life.  The examiner assigned 
the Veteran a GAF score of 42 because of his serious 
impairment in social, occupational, recreational, and 
familial functioning.

Analysis

The RO rated the Veteran's PTSD at 70 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 
70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

After reviewing the evidence of record, the Board concludes 
that the Veteran is entitled to a rating of 100 percent for 
PTSD.  The record reflects that his psychiatric symptoms 
include nightmares, anxiety, intrusive thoughts and 
reactivity to reminders of service experiences.  During 
mental status examinations, he displayed a depressed affect.  
The Veteran acknowledged that he had attempted suicide in the 
past, information which was corroborated by the statements of 
his daughters.  He continues to experience persistent 
depression and suicidal ideation.  He admittedly is able to 
function independently, appropriately and effectively despite 
his depression.  His angry outbursts, although decreased due 
to medication, have led to reported property destruction, 
illegal activity, and dismissal from employment.  He has not 
exhibited more than an extremely limited ability to socialize 
functionally with his family and colleagues.  His anxiety 
includes persistent and debilitating panic attacks.  The 
Veteran obsessively sweeps the perimeter of his apartment, 
and is unable to cope with stressful situations and reminders 
of in-service trauma.  The Veteran speech was coherent, but 
he exhibited an impaired memory and below-average 
intelligence.  In sum, the Veteran shows severe impairment in 
social, recreational, occupational and family adjustment.  He 
tends towards isolation, has difficulty sustaining 
employment, and is very limited in his recreational 
activities.

The Board notes that the GAF scores assigned the Veteran by 
each of the examining physicians are consistent with serious 
impairment.  In this regard, his assigned GAF scores range 
between 42 and 54.  A GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Carpenter v. Brown, 8 
Vet. App. 240, 242  (1995) (quoting the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)).  

In view of the documented severity and persistence of the 
Veteran's psychiatric symptomatology throughout the years, as 
well as his employment history, the evidence of impaired work 
relationships, and the opinions of his treating and examining 
psychiatrists, the Board is satisfied that the Veteran's PTSD 
with depression is productive of total occupational and 
social impairment.  Accordingly, the Board concludes that a 
100 percent disability rating for the Veteran's service-
connected PTSD with depression is warranted.

The Board lastly notes that the evidence demonstrates that 
the underlying level of severity for the Veteran's PTSD with 
depression has been at the 100 percent level for the entire 
period encompassed in this appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER

Entitlement to an initial rating of 100 percent for PTSD is 
granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


